              Case 2:14-cr-00023-JAM Document 107 Filed 08/31/20 Page 1 of 1


 1   TONI WHITE (SBN 210119)
     PO Box 1081
 2
     El Dorado, CA 95623
 3   Tel: (530) 885-6244

 4   Attorney for defendant
     KARI SONOVICH
 5

 6
                               IN THE UNITED STATES DISTRICT COURT
 7

 8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA            )                NO. 2:14-CR-00023 JAM
                                         )
10   Plaintiff,                          )                ORDER EXTENDING VOLUNTARY
11
                                         )                SURRENDER DATE
     v.                                  )
12                                       )
     KARI SONOVICH,                      )
13
                                         )
14   Defendant.                          )
                                         )
15   ___________________________________ )
16

17          Based on the information presented to the Court in defendant’s Request for Extension of

18   Voluntary Surrender date filed on August 26, 2020, the Court now extends defendant Kari
19   Sonovich’s voluntary surrender date to January 25, 2021.
20

21
     IT IS SO ORDERED this 28th day of August, 2020.
22

23                                              /s/ John A. Mendez__________  ______
                                                HON. JOHN A. MENDEZ
24
                                                UNITED STATES DISTRICT COURT JUDGE
25

26

27

28




                                                    -1-
